.   -




                           ECNEY      GENERAL
                       OFT'EXAS




Honorable James U, Cross              Opinion No. M-1183
Executive Director
Texas Parks and Wildlife Department   Re:   Participation of De-
John H. Reagan Building                     partment in riot con-
Austin, Texas  78701                        trol actions

Dear Mr, Cross:   "j

     Your request lists the following questions:

     1.   Is the Parks and Wildlife Department required
          to participate in riot control actions? By
          what authority are we so directed?

     2,   If this Department is required to participate
          in riot control actions, is the response au-
          tonomous; or under what chain of command is
          the response made?

     3,   If the Parks and Wildlife Department is re-
          quired to respond, please indicate the funding
          authority for actual response as well as for
          training and equipment expenditures.

     Various provisions of Vernon's Code of Criminal Procedure
have application to your first question. Article 2.12 makes
peace officers of the game management officers commissioned by
the Parks and Wildlife Department. Article 2,13 gives every
peace officer the duty to preserve the peace by all lawful means.
Article 6-06 gives peace officers the duty to prevent offenses
being committed or about to be committed within his presence or
view, The duty to disperse riots is placed upon every peace
officer by Article 8,04, Since the game management officers of
the Department are designated as peace officers, they have the
duty under the foregoing statutes to preserve the peace and to
disperse riots.




                             -5774-
Honorable James U, Cross, page 2        (M-1183)



     The second question is answered partly by the statutes al-
ready listed and by other provisions of the Code of Criminal
Procedure,  Article 2,14 authorizes a peace officer meeting with
resistance in the discharge of his duties to summon aid from the
citizens of his county, An officer dispersing a riot is expres-
sly authorized to call for the aid of citizens, Art. 8,Ol and
8,050 A game management officer therefore may act autonomously,
since he has the duty of any peace officer to disperse riots;
and he should act when summoned to the aid of other officers
engaged in riot control,

     Regarding your final question about funding for riot con-
trol equipment, training, and response, you are advised that
while no provision of the General Appropriations Act (Acts 62nd
Leg,, R,S, 1971, ch, 1047, ppO 3421, et seq) provides funds ex-
pressly for riot control purposes, the following items in the
appropriation for the Parks and Wildlife Department may be used
for those purposes:

     Item 9:    'Consumable supplies and materials,
                current and recurring operating ex-
                penses (excluding travel), maintenance
                and operation of passenger cars and air-
                craft, capital outlay including passenger
                cars,"   (Acts 62nd Leg,, R,S, 1971, ch,
                1047, po 36041,

     Item 17:   "Salaries, travel, and other operating
                expenses of Game Management Officers"
                (Acts 62nd Leg,, R,S, 1971, ch, 1047,
                pn 36061,

                        SUMMARY

          Game management officers commissioned by the
     Parks and Wildlife Department are peace officers
     and therefore have the duty of any peace officers
     to preserve the peace and disperse riots, Game
     management officers may act autonomously to dis-
     perse a riot or in response to a request for aid
     from other peace officers,  Funds provided in
     items 9 and 17 of the Parks and Wildlife Depart-
     ment allocation for supplies and materials and




                              -5775-
.   -




Honorable James U. Cross, page 3          (M-1183)



     operating expenses may be used for riot control
     equipment, training, and response.
                              Yo&     very truly,




Prepared by Roland Daniel Green III
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Jack Sparks
Charles Lind
Roland Allen
Gordon Cass

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5776-